In a proceeding pursuant to CPLR article 78 to review a determination that petitioner violated certain provisions of the Westchester ■ County Sanitary Code and assessed a civil penalty of $5,000, the appeal is from a judgment of the Supreme Court, Westchester County (Dachenhausen, J.), entered December 9, 1980, which granted the petition. Judgment reversed, on the law, without costs or disbursements, petition dismissed and on the court’s own motion the penalty imposed is reduced to $250 per violation. Petitioner lacked standing to bring the instant article 78 proceeding to challenge the determination of the Westchester County Department of Health, since petitioner defaulted in the administrative proceeding. (See Matter of Jonas v Board of Stds. & Appeals of City of New Rochelle, 155 NYS2d 506, affd 3 AD2d 668.) However, pursuant to subdivision 2 of section 348 of the Public Health Law, the maximum fine that may be imposed for each noncompliance with a sanitary code provision is $250. Therefore, the fine imposed here must be reduced accordingly. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.